Citation Nr: 1232053	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2.  Entitlement to service connection for a skin disability, to include post-inflammatory hyperpigmentations.

3.  Entitlement to an initial disability rating in excess of 10 percent for paravertebral muscle spasm prior to November 14, 2009, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1986 to March 1990, from September 2002 to February 2003, and from March 2005 to July 2006.  The Veteran's military occupational specialty was infantryman and he is the recipient of the Combat Infantryman Badge.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claims of entitlement to service connection for right second finger proximal interphalangeal joint deformity secondary to trauma (assigning a 10 percent disability rating) and for paravertebral muscle spasm, claimed as a low back disability (assigning a 10 percent disability rating).  The rating decision also denied the Veteran's claims of entitlement to service connection for a skin disorder and for a depressive disorder.  In September 2008, the Veteran submitted a notice of disagreement with the assignment of 10 percent for paravertebral muscle spasm as well as for the denial of service connection for his skin and depressive disorders.  A statement of the case was issued in May 2009, and the Veteran timely perfected his appeal in July 2009.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his July 2009 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.



Recharacterization of Issue on Appeal

The Veteran originally filed a claim of entitlement to service connection for depressive disorder, to include anxiety.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has also been diagnosed with PTSD.  Although not initially claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO characterized the claim as one for depressive disorder, the Board finds that the Veteran was not prejudiced thereby.  As will be discussed below, the RO obtained all available medical records, which included diagnoses of depressive disorder and PTSD.  The RO, in a letter dated in July 2007, asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  Accordingly, he is not prejudiced by the Board's expansion of the issue at bar.

Remanded Issues

The issue of entitlement to an initial disability rating in excess of 10 percent for paravertebral muscle spasm prior to November 14, 2009, and in excess of 40 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is the recipient of the Combat Infantryman Badge.

2.  The stressful incidents described by the Veteran, including providing security for a truck that searched for improvised explosive devices (IEDs), securing road blocks and being subject to IED explosions, are consistent with the places, types, and circumstances of his service as an infantryman in the Army in the Persian Gulf in support of Operation Iraqi Freedom in Kuwait and Iraq.

3.  The Veteran tested positive on a VA PTSD screen and has been diagnosed with depressive disorder and PTSD by VA mental health specialists and a private physician, who based these diagnoses on the Veteran's experiences in the Persian Gulf.

4.  The preponderance of the evidence supports a finding that the Veteran currently suffers from a skin disability that is the result of a disease or injury sustained in active duty service.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD and depressive disorder, was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A skin disability, to include post-inflammatory hyperpigmentations, was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  See VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the claimant is responsible for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, and a skin disability have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  The Merits of the Claims

A.  Acquired Psychiatric Disorder

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD and a depressive disorder, as a result of his time in active duty service.  The Board concurs.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  See 38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  See 38 U.S.C.A. § 1154(b) (2011).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

In this case, the Veteran asserts that he has PTSD and a depressive disorder as a result of traumatic experiences while serving in the Persian Gulf during Operation Iraqi Freedom.  Some of the traumatic incidents he describes include his experiences as an infantryman working security for a truck that searched for IEDs on the roads.  He was also sent to patrol the northeast portion of Bagdad, Iraq, working roadblocks and performing other security activities.  During his time in Iraq, the Veteran stated that one of his close friends was killed in car bomb explosion at one of the roadblocks where he was stationed.  He was also exposed to explosions from IEDs on the roads.  On one occasion the Veteran's humvee sustained significant damage from shrapnel from an IED explosion.  See VA Social Work Note, January 29, 2007.

The Veteran's service records show that he was stationed in Iraq and Kuwait from May 21, 2005 to May 11, 2006.  A review of the Veteran's service treatment records reflects no complaints or findings indicative of the presence of psychiatric symptomatology prior to the Veteran's deployment to the Persian Gulf.  An April 2006 post deployment health assessment reveals that the Veteran reported that he saw coalition, enemy and/or civilians who were wounded or killed.  He related that he engaged in direct combat wherein he discharged his weapon.  He stated that he was exposed to an IED explosion.  He related that he experienced events which were frightening or upsetting and that in the past month he was constantly on guard, watchful or easily startled.  In his September 2006 post-deployment health reassessment, the Veteran indicated that he had trouble sleeping.  He also indicated that he had experiences that were so frightening, horrible, or upsetting in the prior month that he experienced nightmares about these experiences, experienced intrusive thoughts, avoided situations that reminded him of these experiences and that he was constantly on guard, watchful and easily startled.  See DD Form 2900, September 16, 2006.

As noted above, the Veteran is also the recipient of the Combat Infantryman Badge.  Inasmuch as the record indicates that the Veteran was awarded this combat medal and claims stressors related to combat experiences, there is acceptable evidence in support of his position that he was engaged in combat.  Accordingly, he is entitled to have his lay statements accepted without the need for further corroboration, (i.e. the Board finds that the stressful incidents listed above are consistent with the places, types, and circumstances of his service.)

The Veteran has consistently reported a continuity of symptomatology throughout the appeal period and began receiving mental health treatment immediately following his discharge from active duty.  Review of the Veteran's treatment records following his service discharge on July 1, 2006, reveals that in August 2006, the Veteran tested positive on a PTSD screen.  Answering in the affirmative, the Veteran stated that he: experienced nightmares; avoided situations that reminded him of his combat experiences; was constantly on guard, watchful and easily startled; and he felt numb or detached from others, activities and his surroundings.  See VA PTSD Screen, August 23, 2006.  

A January 2007 VA social work note indicated that the Veteran experienced traumatic incidents, including working security for trucks searching for IEDs, taking shrapnel from exploding IEDs and the death of a close friend.  See VA Social Work Note, January 29, 2007.

In July 2007, the Veteran participated in a VA mental disorders examination.  During the examination, the Veteran endorsed irritability, significant trouble sleeping with nightmares, and intrusive memories of war events.  The Veteran was diagnosed with depressive disorder, not otherwise specified.  No other mental disorder was found.  There was no evidence of illegal drug or alcohol use, abuse, or dependence.  The VA examiner noted that the Veteran's diagnosis of a depressive disorder met the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  No medical nexus statement was provided.  See VA Mental Disorders Examination Report, July 31, 2007.

In November 2007, the Veteran again tested positive on a PTSD screen.  See VA Primary Care Clinic Nursing Note, November 28, 2007.  In November 2008, the Veteran was seen by J.R.H., M.D., a private neuropsychiatrist, at which time he was diagnosed with PTSD.  The PTSD diagnosis was echoed in follow-up treatment records dated in December 2008 and August 2009, based on the Veteran's time in active duty service.  See Private Treatment Records, J.R.H., M.D., November 17, 2008, December 8, 2008 and August 28, 2009.

The Board finds that the evidence of record supports a finding that the Veteran has a diagnosis of PTSD, as this has been diagnosed on Axis I by the Veteran's private physician.  The Board notes that this diagnosis was made based on the Veteran's reported inservice combat related stressors.  The Board observes that the Veteran has had symptoms of a psychiatric disorder, including PTSD which began in service.  Following service, the Veteran began receiving psychiatric treatment for a depressive disorder and for PTSD and both of these disorders has been attributed to his combat experiences in the Persian Gulf.  Given the Veteran's status as a combat veteran, his credible report of stressors in service and diagnoses of psychiatric disorders due to his active duty service, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

B.  Skin Disability

As noted above, the Veteran served in combat in the Persian Gulf.  He contends that, as a result of his exposure to smoke from oil fires, smoke from burning trash or feces, industrial pollution and sand/dust in the Persian Gulf, he currently suffers from a skin disability.  Specifically, he complains of dark colored lesions on the right lower leg.  He asserts a continuity of symptomatology dating from his Persian Gulf service to the present.

Initially, the Board notes that the Veteran has been diagnosed with post-inflammatory hyperpigmentations.  See VA Skin Examination Report, August 10, 2007.

Review of the Veteran's service treatment records shows that the Veteran gave a history of having a skin disease or rashes on an April 2006 post deployment health assessment.  A service discharge examination is not associated with the Veteran's claims file; however, a September 2006 post-deployment health reassessment did not indicate any complaints of skin problems.  See DD Form 2900, September 16, 2006.  The Veteran finds it very probative that the Veteran has given a history of having a skin disease/rashes in service and that it is not significant that he failed to make mention of having such in September 2006, as he has related that his condition would "come and go," and he would treat it with various topical creams when it became severe.  Thus, the Board finds credible the Veteran's assertion of having skin problems in service.

The Veteran reported that he has not sought medical treatment for his skin rashes since his discharge.  See VA General Examination Report, July 13, 2007.  The Board acknowledges that the August 2007 VA skin examination report failed to note the presence of a skin rash and did not provide a nexus opinion for his diagnosed post-inflammatory hyper-pigmentations.  However, as previously discussed, the Veteran has stated that his skin condition was not constant, but would come and go.  He indicates that the condition that he has concerning his skin is the same as he had in service.  This contention is supported by the fact that the Veteran filed his claim for entitlement to service connection for a skin disability within one year from his discharge from service.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

The Board finds that the evidence supports a finding that the skin problems the Veteran had in service are the same as diagnosed post service.  The Board notes that while in service in April 2006, the Veteran reported having a skin disease/rash.  As a lay person, the Veteran is competent to describe and observe the type of skin symptoms he had in service and the symptoms he had following service.  Postservice, the skin symptoms have been diagnosed as post inflammatory hyperpigmentations.  As there is credible lay evidence showing that the Veteran's current post inflammatory hyperpigmentations had its onset in service and has continued since his service discharge, the Board finds that the criteria for service connection has been met.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted.

Entitlement to service connection for a skin disability, to include post-inflammatory hyperpigmentations, is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to an initial disability rating in excess of 10 percent for paravertebral muscle spasm prior to November 14, 2009, and in excess of 40 percent thereafter.

VA Treatment Records

The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Review of the Veteran's VA claims file as well as his electronic Virtual VA file reveals that the most recent VA treatment records are dated in May 2010.  As such, the AMC is requested to obtain any outstanding VA treatment records from May 2010 to the present.

Duty to Assist - Examination

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

Throughout the appeal period, the Veteran has maintained that his service-connected low back disability has continued to increase in severity.  He argues that his service-connected back disability severely affects his daily work and living habits.  The Board notes that the Veteran has reported that he works full time.  See Informal Hearing Presentation, January 25, 2012.  Review of the record reveals that he was last afforded a VA examination to determine the current state of his low back disability in November 2009.  During this examination, the Veteran was diagnosed as having a lumbar discogenic degenerative disease.  The examiner offered an inadequate opinion as it pertained to whether the Veteran's disc disease is related to service or is secondary to the Veteran's service-connected paravertebral spasm of the back.  As such, the Veteran must be scheduled for a new VA spine examination to determine the current severity of his service-connected back disability, including whether any disc disease is related to service or to the Veteran's currently service-connected paravertebral muscle spasm of the back.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to obtain any available VA treatment records for the Veteran dated from May 2010 to the present concerning the Veteran's service-connected back disability.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  After obtaining any available VA treatment records, the AMC should then schedule the Veteran for a new VA spine examination with an appropriate expert.  The VA examiner should thoroughly review the Veteran's claims file in conjunction with the examination and indicate in the examination report that this has been accomplished.  All tests and studies that the VA examiner deems necessary should be performed.  

The examiner should comment on whether there is any relationship between Veteran's currently nonservice-connected disc disease and his service-connected paravertebral muscle spasm of the back.  All diagnostic testing and evaluation needed to address the information requested should be performed, and all clinical findings reported in detail.  

The examiner should address the following below:

a) State whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's disc disease of the lumbar spine is caused by the Veteran's service-connected paravertebral muscle spasm of the back, or to any incident of service.  

b) If the answer to question (a) above is negative, then address whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's service-connected paravertebral muscle spasm of the back aggravates (i.e., increases in severity) beyond the normal progression the currently nonservice-connected lumbar disc disease.  If so, the impairment caused by such aggravation should be identified.  

In giving the requested opinion, the examiner should comment on the November 2009 VA opinion concerning this matter.

c) The examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.  

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.  

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the lumbar spine is subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.  

d) The examiner should comment on whether the Veteran's service-connected lumbar spine disability (including any associated disc disease) involves incapacitating episodes, periods of acute signs and symptoms due to Intervertebral Disc Syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician, and, if so, the frequency and total duration of them during the past 12 months. 

e)  Identify all neurological impairment caused by the service-connected lumbosacral strain, including any associated disc disease.  In this regard, identify the nerve affected and state whether there is any complete or incomplete paralysis of that nerve.  If incomplete paralysis is found, state whether its severity is slight, moderate, moderately severe or severe.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

3.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to an initial disability rating in excess of 10 percent for paravertebral muscle spasm prior to November 14, 2009, and in excess of 40 percent thereafter should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


